Black, J.,
Concurring. — In the case of State v. Partlow, 90 Mo. 608, no instructions were given of an offence below the grade of murder in the second degree, and the instructions upon self-defence were in no way qualified by any instructions as to manslaughter. Here the court gave the following instruction:
“If you believe and find, from the evidence in this cause, that said R. E. Barnes first assaulted the defendant, or that defendant entered into a difficulty with no design to use his pistol, and while under the influence of violent passion, aroused by the acts and conduct of said R. E. Barnes, he drew his pistol during the altercation and fatally shot and killed deceased, but not in a cruel or unusual manner, without malice, as defined in these instructions, whether with or without intent to kill, and that he did this under such circumstances as did not justify him upon the ground of self-defence, then you should convict defendant of manslaughter in the fourth degree, and assess his punishment at imprisonment in the penitentiary for two years, or by imprisonment in the county jail not less than six months, or by a fine of not less than five hundred dollars, or by both a fine of not less than one hundred dollars, and imprisonment in the county jail, not less than three months.”
In this case, the evidence shows that defendant and deceased had a quarrel, and came to blows, on the side*440walk, and were separated by other persons. The bulk of the evidence tends to show that, after being separated, the defendant renewed the contest, and there is no question in the case of an effort on the part of the defendant to withdraw from. the contest, after it had commenced. In view of this instruction, and the evidence in the case, I cannot see that, there is any conflict in the rules of law upon which this case was tried and those applied in the Partlow case, supra, and, therefore, concur in affirming the judgment.